Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the RCE entered on February 18, 2022.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Information Disclosure Statement
The IDS submitted on February 18, 2022 was considered and initialed copy is attached to this notice.   
Reasons for Allowance
Claims 1-9, 11, 12, 14-22 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Gray (USPG 2019/0164,136 A1) and Atkinson (USPG 2007/0016,518 A1) which teach using smart contracts and monitoring data about those loans but not “identify a group of off-set items of collateral distinct from the plurality of items of collateral and at least one of the plurality of items of collateral share a common attribute; determine, via a valuation model, a value for at least one of the plurality of items of collateral based at least in part on the group of off-set items of 
Regarding claims 1 and 16
Gray and Atkinson taken individually or in combination with other prior art of record fails to teach or render obvious “identify a group of off-set items of collateral distinct from the plurality of items of collateral and at least one of the plurality of items of collateral share a common attribute; determine, via a valuation model, a value for at least one of the plurality of items of collateral based at least in part on the group of off-set items of collateral and the received data”.. “generate a hash value of the block; and link the block to a historical blockchain via the hash value”.
Regarding all other claims:
	Since claims 2-9, 11, 12, 14, 15, and 17-22 are dependent upon claims 1 or 16 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696